Order setting aside order that adjudged defendant in contempt, directing that he be discharged from custody upon payment of one hundred dollars, and modifying the judgment of separation by reducing the alimony from fifty dollars to fifteen dollars a week affirmed, without costs. No opinion. Of course this determination will not prevent plaintiff from applying to the court for an increase in the amount of alimony if defendant’s financial situation warrants. Lazansky, P. J., Young, Carswell, Scudder and Tompldns, JJ., concur.